DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
In reply to the rejection of record, applicant points to paragraph 3 of the instant disclosure and emphasizes that the instant disclosure clearly envisions purifying VLPs from various viruses. Applicant asserts that the skilled artisan is aware of the structure and identifying characteristics of viruses in the Picornavirus family. Applicant argues that the invention is sufficiently described.
   Applicant’s arguments and a review of the teachings in the instant disclosure have been fully considered, but are found unpersuasive. The instant disclosure only describes FMDV VLPs, see paragraphs [0003, 0008, 0054, 0058, and 0062] for example. There is no description or disclosure characterizing the broad genus of VLPs or VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus. The single species of Picornavirus, FMDV VLPs, do not represent the broad genus of any VLP claimed. The skilled artisan cannot envision the distinguishing, identifying characteristics of VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus. Applicant is reminded that Vas-Cath makes clear that the written description
provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing purified FMDV VLPs and inoculating an animal with purified FMDV VLPs to induce an immune response and/or provide protection against FMDV by administering a composition or vaccine comprising
purified FMDV VLPs, the specification does not reasonably provide enablement for producing a genus of purified VLPs or VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, Equine rhinitis A virus and inoculating an animal with purified VLPs (derived from the corresponding virus) to induce an immune response and/or provide protection against infection and/or diseases caused by Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus upon administering a composition or vaccine comprising purified VLPs. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. (All references cited below are of record.) 
	In reply to the rejection of record, applicant asserts that the instant method of producing VLPs by the instant method does not require undue experimentation because the instant claims are limited to specific members of the Picornavirus family. Applicant asserts that the level of skill is high and the structural and distinguishing features of the various Picornavirus members are known. Applicant argues that the quantity required of the skilled artisan is low since the instant disclosure provides sufficient direction by exemplifying FMDV VLP purification.
	Applicant’s arguments and a review of the instant disclosure have been fully considered, but are found unpersuasive.  The instant disclosure only describes FMDV VLPs, see paragraphs [0003, 0008, 0054, 0058, and 0062] for example. There is no description or disclosure producing or characterizing the broad genus of VLPs or VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus.
The skilled artisan cannot envision the distinguishing, identifying characteristics of the
encompassed broad genus of VLPs or VLPs derived from Swine Vesicular Disease Virus,
Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine
rhinitis A virus claimed. The skilled artisan would not predict that the instant method would
result in production of the VLPs claimed from the purification of FMDV VLPs instantly disclosed. . Dai et al. (Journal of Immunological Sciences. 2018; 2 (2): 36-41) provides a review of the challenges regarding producing enveloped viruses, encompassed by the genus of VLPs claimed. Le et al. (Life. April 2021; 11 (334) review in vitro VLP assembly and characterization. Figure 1 of Le et al. depicts factors impacting VLP formation during in vitro production methods that affect capsid self-assembly pathways and protein stability. In Table 1, Le et al. list two VLP production methods requiring EDTA, which is instantly absent.
	Contrary to applicant’s assertions, the skilled artisan would not predict that the instant method would result in production of Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus VLPs or that VLPs would provide protection against infection and/or diseases caused by Swine Vesicular Disease Virus, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus from production of the single species of FMDV VLP’s described.
	In the paragraph bridging pages 7-8, Liu et al. (Frontiers in Veterinary Science.
September 2020; 7: Article 567792) suggests that Swine Vesicular Disease Virus (SVA) VLPs
could be developed.
	Regarding Senecavirus VLPs, Mu et al. (Vaccines. September 2020; 8: 532) describe
assembly of Senecavirus VLPs using SUMO fusion protein expression in eukaryotic cells prior
to de-ubiquitination, see the last paragraph on page 2 and the first paragraph on page 7.
	In the last paragraph on page 1145, Barman et al. (International Journal of Peptide
Research and Therapeutics. 2020; 26: 1137-1146), propose components for a Teschovirus VLP.
	In section 5.3 on page 8, Lemon et al. (Vaccines. 2021; 9: 1403) explicitly state that there is no literature discussing Bovine Rhinitis Virus (BRV) VLPs.
	In Table 1, Crisci et al. (Inmunologia. 2013; 32 (3): 102-116) indicate that an equine
rhinitis VLP has been produced, but not shown to protect the natural host target, as evidenced by
the absence of the + symbol next to “Animal”, see the footnote at the bottom of the Table.
	The instant disclosure does not satisfy the gaps between the instant claim scope and the
state of the art teachings. 
	For these reasons it is maintained that an undue quantity of experimentation would be
required of the skilled artisan to produce a broad genus of purified VLPs or VLPs derived from
Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus,
Bovine rhinitis B virus, or Equine rhinitis A virus and provide protection against infection and/or
diseases caused by Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine
rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus, upon administration of a
composition or vaccine comprising purified VLPs.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, and 10-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,191,824 (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘824 is drawn to a method of producing an FMDV VLP using the same steps and ingredients instantly claimed, anticipating instant claim 1. Claims 2 and 4 of ‘824 corresponds to instant claims 2 and 7, where the supernatant comprising FMDV VLPs is centrifuged. Claims 5-9 of ‘824 correspond to instant claims 3-6. Claim 10 of ‘824, drawn to a method of inoculating an animal to induce an immune response to FMDV corresponds to instant claim 8. Claims 11 and 12 correspond to instant claims 10-13 and claims 15-20 of ‘824 correspond to instant claims 14-20. The FMDV VLPs in the method claims of ‘824 are anticipate the instant FMDV VLP method claims.
In reply to the rejection, applicant states that a Terminal Disclaimer will be filed upon indication of allowable subject matter.  
Applicant’s reply is insufficient to overcome the rejection of record. According to 37 CFR 1.111, applicant is required to respond to every ground of rejection.  Only objections or requirements as to form not necessary to further consideration may be held in abeyance, not rejections. With regard to overcoming all types of non-statutory double patenting, MPEP § 804.02 states that these rejections can be overcome by 1) amending the claims so that the rejection is no longer applicable, or 2) filing a terminal disclaimer.  Applicant has done neither of these two remedies in the instant case and the rejection is maintained.  Subsequent lack of attention to this matter may be treated as non-responsive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648